Per Curiam.
The appellant seeks to attack claimed error in a final judgment of divorce by appeal from denial of his motion to reconsider, filed after notice of decision and before the judgment, but not heard and denied until several months later. The judgment order was approved as to form by the trial attorneys.
Such a motion, filed before judgment, does not terminate running of the time for filing notice of appeal. V.R.A.P. 4. Entry of judgment subsequent to the motion is an effective denial thereof; error with respect thereto must be reached by timely appeal. V.R.C.P. 60(b) is inapplicable, as dealing only with relief from final judgments, not the interim notice of decision provided for in V.R.C.P. 52.

Appeal dismissed for lack of jurisdiction.

Hill, J. did not sit.